Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RCE, received 9/28/2021, has been entered into the record. 
Claims 10-11, 13-14 and 26-27 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 10-11, 13-14 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Treadway et al. (US Pub. No. 2007/0125983 A1), hereafter referred to as Treadway.

As to claim 10, Treadway discloses core-shell nanoparticles (fig 3 and [0052]; [0002]), each of the core-shell nanoparticles comprising
a core of a core material (fig 3, material in the center region; [0052]), and an outer shell of a shell material (fig 3, material in the outer shell region), characterized in that, the core material and the shell material are 
Treadway does not disclose the exact range recited wherein an average diameter of the core-shell nanoparticles is 3 to 15nm.  However, Treadway teaches overlapping ranges, specifically, the average diameter of the core-shell nanoparticle is 2-20nm ([0055]).  
As such, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] 

    PNG
    media_image1.png
    858
    957
    media_image1.png
    Greyscale

	
As to claim 11, Treadway discloses the core-shell nanoparticles according to claim 10 (paragraphs above),


As to claim 13, Treadway discloses the core-shell nanoparticles according to claim 10 (paragraphs above),
wherein the core material and the shell material are each a semiconductor material (fig 3 and [0052]). 

As to claim 14, Treadway discloses the core-shell nanoparticles according to claim 10 (paragraphs above),
wherein the each of the core-shell nanoparticles has a combination of the core material and the shell material selected from: CdSe/ZnS, or CdSe/CdZnS (fig 3 and [0052]). 

As to claim 26, Treadway discloses the core-shell nanoparticle of claim 11 (paragraphs above),
wherein the core material comprises a first semiconductor materials and the shell material comprises a second semiconductor material ([0052]). 

As to claim 27, Treadway discloses core-shell nanoparticles (fig 3 and [0052]; [0002]), each of the core-shell nanoparticles comprising
a core of a core material (fig 3, material in the center region; [0052]), and an outer shell of a shell material (fig 3, material in the outer shell region), characterized in that, the core material and the shell material are constituted by metals and nonmetals (fig 3, elements Cd, Se, Zn, S), between the core and shell, there is only a layer of a transition zone (fig 3, the layer that is considered by the Examiner to be the transition zone which is between the core and the shell is the monolayers of graded CdSe/ZnS with an average diameter of 0.1-2nm; since paragraph [0052] teaches the smooth grading from the middle of the core to the outer of the shell and [0055] teaches that the diameter of the nanoparticle is between 1nm and 1000nm, then in any of these values for the diameter of the nanoparticle there is a layer of a transition zone between the outer shell and the middle of the core that has an average diameter of 0.1-2nm and it is this layer of a transition zone which is considered to be the claimed “layer of a transition zone”), consisting only of the components of the core and the components of the shell material ([0052]), and in which at least the proportion of non-metal component of the core material gradually decreases in the direction 
Treadway does not disclose the exact range recited wherein an average diameter of the core-shell nanoparticles is 3 to 15nm.  However, Treadway teaches overlapping ranges, specifically, the average diameter of the core-shell nanoparticle is 2-20nm ([0055]).
As such, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the optimum workable range for the dimensions of the nanoparticle using routine experimentation.  

    PNG
    media_image1.png
    858
    957
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
Applicant argued that: “As the Office acknowledges, Treadway fails to disclose the instantly claimed range of the average diameter of the core, transition zone and the nanoparticles.”
Examiner disagrees because the Office action has indicated that the core, shell and transition zone are not defined in the recited claims in the way that the Applicant has been arguing.  Instead, according to the recited claims the core, shell and transition zone may all be made of the same materials with a gradient such that the core is considered to be the region with the average diameter in the claimed range and the transition zone also considered to be within the claimed range.  Only the claim recitation of average diameter of the core-shell nanoparticles is 3 to 15nm is be considered to be equal to that recited by Treadway.  Instead, Treadway recites that the range of 2 to 20nm.  The Office has presented that this would have been obvious to make the average diameter of 3 to 15nm from the teaching of 2 to 20nm and the Applicant’s Affidavit does not suggest that this modification results in unexpected results.  

Applicant argued that the instantly claimed average diameters of Applicant’s nanoparticles are unexposed and surprising results, which cannot be obtained from the Treadway’s procedure.  Accordingly, Applicant is submitting a Rule 132 Declaration that can show that Treadway’s nanoparticles cannot have the feature of nanoparticles as instantly claimed.  
Examiner disagrees because the core and shell regions as instantly claimed do not define the materials in such a way that the regions of Treadway’s nanoparticles are different from that of the claimed invention, except for the claimed range of the core-shell nanoparticles equal to 3 to 15nm, as addressed above.  

Applicant argued that since the Applicant has produced nanoparticles according to the instant application and Treadway and the produced nanoparticles are shown in FIG. 1 and FIG. 2 in the Declaration.  In particular, as indicated in paragraphs 6-7 of the Declaration, the quantum yield of the nanoparticles in this application was unexpectedly and surprisingly greater than the quantum yield of nanoparticles obtained in Treadway.  As such, the instantly claimed average diameters of each region are not within a range to which Treadway would have arrived.  
Examiner disagrees because the claims as currently drafted are not ready for allowance even though the structure taught in the Applicant’s disclosure is different from the structure taught by the Treadway reference because this difference needs to be presented in the claims.  Furthermore, the Applicant has not shown with this Declaration that the increased 

Applicant further presents in the Declaration (Comparative table 1) that Treadway teaches that the average diameter of the transition zone is equal to null. 
Examiner disagrees because Treadway does teach a transition zone with exactly the same average diameter as recited in the Applicant’s Declaration since the Applicant’s claims do not limit the core or shell materials in any particular manner except as constituted by metals and nonmetals. 

Applicant’s arguments and Declaration, paragraph 6, appears to argue that the claimed nanoparticles include a pure ZnSe shell on a CdSe core and surrounded by a ZnS shell that has a very thin transition layer.
Examiner disagrees because the Applicant’s claims do not indicate that the core is CdSe but instead as considered by the Examiner may include a portion of the gradient region of these materials.  If the claims recite wherein the core is a pure CdSe and the shell is pure ZnSe then the Applicant’s evidence is persuasive.  However, the claims as written are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.